DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant contends in pages 8-9 of the remarks:
Support for the phrase "substantially parallel" of claims 3 and 11 can be found in the specification at least at [0040] which states "substantially parallel can mean that the portions will not likely intersect if the segments were to be extended by the second length." Support for the phrase "a bend of substantially a right angle" of claims 4, 12, and 13 can be found in the specification at least at [0041] which states "a bend of substantially a right angle ( e.g., a bend of about 90 degrees or a bend in the range of 75-105 degrees)." The phase "substantially orthogonal" of claim 5 is definite because one of ordinary skill in the art would understand what is meant by "substantially orthogonal". Furthermore, [0042] of the specification defines what it means to be substantially orthogonal as a consequence of the bend being "substantially a right angle": "If the bend is substantially a right angle, the second plane is substantially orthogonal to the first plane." Applicant respectfully requests that this rejection be withdrawn.


Examiner respectfully disagrees and maintains that scope of the limitations “substantially parallel”, “substantially orthogonal” and “a bend of substantially a right angle” cannot be ascertained. 
MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).




Applicant respectfully submits that the Examiner has failed to make a prima facie case of obviousness because claim 1 requires "wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length." This limitation is not taught by the cited art.

Examiner respectfully disagrees and maintains that the argued limitations are obvious in view of Wolf’s teachings (col. 5, ll. 53-59 and col. 15, last para.) (see rejection).
Gist of the instant invention is a monopole antenna for wirelessly communicating with an external medical device in a short range MICS, ISM and/or Wi-Fi band(s), the antenna including multiple turns and having at least four coplanar strip segments for operating in said bands. 
However, merely pieces of the invention have been claimed, i.e., independent claims have broad limitations without reciting specifics of antenna type, structure and/or frequency bands of operation. Further, body of the independent claims fails to include the “antenna” and the “external medical communicator” recited in their preambles, respectively. 
Absent specific structural limitations to clearly discern the invention, prior art reads well on the breath of claim 1 and 10. 
Obviousness rejection is respectfully maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,141,651. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant invention are merely broader in scope and encompassed by the claimed invention of the ‘651 patent.

Instant Application
Patent 10,141,651
1. (Currently Amended) An antenna for electrical coupling to a drive node of a wireless communication circuit of an external medical communicator, the antenna comprising: 

a first conductive strip segment having a first length; 

a second conductive strip segment having a second length different from the first length and coupled to the first conductive strip segment at a feed point to be electrically coupled to the drive node; and 

a third conductive strip segment having a third length less than both the first length and the second length, wherein a first end of the third conductive strip segment is coupled to the feed point and a second end is coupled to a circuit ground, 



7. (Original) The antenna of claim 1, including a fourth conductive strip segment for electrical coupling to a second drive node of the wireless communication circuit, wherein the fourth conductive strip segment has a fourth length less than the first length or the second length and is coupled to the third conductive strip segment at a second feed point to the second drive node, and wherein the fourth conductive strip segment is configured to provide a third specified operating frequency range at or near a resonance mode of a higher order than a fundamental 



a first conductive strip segment having a first length; 

a second conductive strip segment having a second length different from the first length and coupled to the first conductive strip segment at a feed point to be electrically coupled to the drive node; 

a third conductive strip segment having a third length less than both the first length and the second length, wherein a first end of the third conductive strip is coupled to the feed point and a second end is coupled to a circuit ground; and 

a fourth conductive strip segment for electrical coupling to a second drive node of the wireless communication circuit, wherein the fourth conductive strip segment has a fourth length less than the first length or the second length and is coupled to the third conductive strip segment at a second feed point to the second drive node; and 

wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length, and the fourth conductive strip segment is configured to provide a third specified operating frequency range at or near a resonance mode of a higher order than a fundamental resonance mode corresponding to the fourth length plus the third length.


3. (Original) The antenna of claim 1, wherein the first conductive strip segment includes a plurality of turns so that a first section of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment on a first side and a second section of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment on a second side.

2. The antenna of claim 1, wherein the third length is a specified fraction of an overall length corresponding to the first length plus the third length, and the antenna is coupled to the drive node to transfer information without an impedance matching circuit.

3. The antenna of claim 1, wherein the first conductive strip segment includes a plurality of turns so that a first section of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment on a first side and a second section of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment on a second side.


4. (Original) The antenna of claim 3, wherein the second conductive strip segment and the first conductive strip segment are arranged on a 

4. The antenna of claim 3, wherein the second conductive strip segment and the first conductive strip segment are arranged on a flexible circuit 

5. (Original) The antenna of claim 3, wherein a first portion of the first conductive strip segment and a first portion of the second conductive strip segment are coplanar in a first plane, and a second portions of the first conductive strip segment and a second portion of the second conductive strip segment are coplanar in a second plane, wherein the second plane is substantially orthogonal to the first plane.

6. (Original) The antenna of claim 1, wherein the first conductive strip segment and the third conductive strip segment are sized for communication in a medical implant communication service (MICS) extended frequency band, and the second conductive strip segment and the third conductive strip segment 

8. (Original) The antenna of claim 7, wherein the fourth conductive strip segment and the third conductive strip segment are sized for communication in a Wi-Fi frequency band.

9. (Currently Amended) The antenna of claim 1, wherein the first conductive strip segment and the second conductive strip segment comprise monopole antennas.


5. The antenna of claim 3, wherein a first portion of the first conductive strip segment and a first portion of the second conductive strip segment are coplanar in a first plane, and a second portion of the first conductive strip segment and a second portion of the second conductive strip segment are coplanar in a second plane, wherein the second plane is substantially orthogonal to the first plane.

6. The antenna of claim 1, wherein the first conductive strip segment and the third conductive strip segment are sized for communication in a medical implant communication service (MICS) extended frequency band, and the second conductive strip segment and the third conductive strip segment 

7. The antenna of claim 1, wherein the fourth conductive strip segment and the third conductive strip segment are sized for communication in a Wi-Fi frequency band.

8. The antenna of claim 1, wherein the first conductive strip segment and the second conductive strip segment comprise monopole-like antennas.


10. (Original) A method of forming a multi-band diversity antenna element for an external medical communicator, the method comprising: 

coupling a first end of a first conductive strip segment having a first length to a first end of a second conductive strip segment having a second length different from the first length; 



forming a connector for circuit ground at a second end of the third conductive strip segment, wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length.

14. (Original) The method of claim 10, including coupling a fourth conductive strip segment to the first end of the third conductive strip segment, 

11. (Original) The method of claim 10, including forming a plurality of turns in the first conductive strip segment to arrange a first section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a first side and arrange a second section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a second side.

12. (Currently Amended) The method of claim 11, including forming a bend of substantially a right angle in the second conductive strip segment and the first and second sections of the first conductive strip segment parallel to the second conductive strip segment, wherein a first portion 

13. (Original) The method of claim 11, including: arranging the first conductive strip segment and the second conductive strip segment on a flexible circuit substrate, wherein forming the plurality of turns in the first conductive strip segment includes forming the first and second sections of the first conductive strip segment to be coplanar with the second conductive strip segment on the flexible circuit substrate; and forming a bend of substantially a right angle in the flexible circuit substrate, the second conductive strip segment, and the first and second sections of the first conductive strip segment.

15. (Original) The method of claim 10, including: coupling the second end of the third conductive 

16. (Original) The method of claim 10, including coupling the first ends of the first, second, and third conductive strip segments to a drive node of a wireless communication circuit of the external medical communicator and operating the wireless communication circuit without an antenna impedance matching circuit.




9. A method of forming a multi-band diversity antenna element for an external medical communicator, the method comprising: 

coupling a first end of a first conductive strip segment having a first length to a first end of a second conductive strip segment having a second length different from the first length; 



coupling a fourth conductive strip segment to the first end of the third conductive strip segment, wherein the fourth conductive strip segment has a fourth length less than the first length or the second length and is configured to provide a third specified operating frequency range at or near a resonance mode of a higher order than a fundamental resonance mode corresponding to the fourth length plus the third length; and 

forming a connector for circuit ground at a second end of the third conductive strip segment, wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental 

10. The method of claim 9, including forming a plurality of turns in the first conductive strip segment to arrange a first section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a first side and arrange a second section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a second side.

11. The method of claim 10, including forming a bend of substantially ninety degrees in the second conductive strip segment and the first and second sections of the first conductive strip segment parallel to the second conductive strip segment, wherein a first portion of the second 

12. The method of claim 10, including: arranging the first conductive strip segment and the second conductive strip segment on a flexible circuit substrate, wherein forming the plurality of turns in the first conductive strip segment includes forming the first and second sections of the first conductive strip segment to be coplanar with the second conductive strip segment on the flexible circuit substrate; and forming a bend of substantially a right angle in the flexible circuit substrate, the second conductive strip segment, and the first and second sections of the first conductive strip segment.

13. The method of claim 9, including: coupling the second end of the third conductive strip 

14. The method of claim 9, including coupling the first ends of the first, second, and third conductive strip segments to a drive node of a wireless communication circuit of the external medical communicator and operating the wireless communication circuit without an antenna impedance matching circuit.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 reciting “a bend of substantially a right angle” is definite, since it’s not understood what encompasses such an angle. For purposes of examination, this limitation will be interpreted as --a bend of substantially a right angle--. 
Claim 5 reciting “substantially orthogonal” is indefinite, since it’s not understood what differentiates orthogonal and “substantially” orthogonal. 
Claim 12 reciting “a bend of substantially a right angle” is indefinite, since scope of this limitation cannot be ascertained, i.e., what is the difference between a right angle “substantially a right angle”? 
Claim 13 is rejected for the same reason as claim 4 above. Claim 15 is rejected for the same reason as claim 9 above. 
There should be clear recitation of interrelated structure in order to provide a complete and operable antenna. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Wolf” (US 8378910).  
Claim 1: As best understood, Wolf discloses an antenna for electrical coupling to a drive node 5212 (Fig. 52 reproduced below) of a wireless communication circuit (on 5210) of an external medical communicator (see background, col. 1, second para. suggesting the antenna can be used in a medical device), the antenna comprising:

    PNG
    media_image1.png
    697
    547
    media_image1.png
    Greyscale

a first conductive strip (L shaped) segment A (left side of 5206) having a first length (col. 5, ll. 60-67) (a skilled artisan would appreciate that a conductive strip segment on a PCB and a conductive strip-shaped slot on a PCB are interchangeable, i.e., they provide the same functionality when used as antennas); 

a third conductive strip segment C having a third length less than both the first length and the second length (see Figs. 1-3 and col. 5, ll. 60-67), wherein a first end of the third conductive strip segment 5204 is coupled to the feed point 5208/5209 and a second end is coupled to a circuit ground 3904 (Fig. 42).  
Wolf fails to expressly teach wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length.
However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the meander slot, the area of the slot, and the dimensions of the meander slot. The dimensions of the meander slot include, for example, the length and width of each slot segment, and the spacing between slot segments. Meander slot antennas having different resonant frequencies and bandwidths can therefore be constructed by changing any one or more of these parameters.” (col. 5, ll. 53-59)
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s antenna such that wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length, thereby achieving dual band performance for communication diversity. 

Claim 2: Wolf discloses the antenna of claim 1, wherein the third length is a specified fraction of an overall length corresponding to the first length plus the third length (see Figs. 52 reproduced above), and the antenna is coupled to the drive node 5212 to transfer information (transferring information is deemed inherent) without an impedance matching circuit (no impedance matching circuit is taught in the Fig. 53 embodiment of Wolf; hence, a skilled artisan would recognize that an impedance matching circuit isn’t used). 

Claim 4: Wolf fails to expressly teach wherein the second conductive strip segment and the first conductive strip segment are arranged on a flexible circuit substrate, wherein the flexible circuit substrate, the second conductive strip segment, and the sections of the first conductive strip segment parallel to the second conductive strip segment include a bend of substantially a right angle.
However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the 
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas overlaps. The bandwidth and center frequency of each meander slot antenna can also be adjusted for different frequency bands, where the frequency spectrums of the bands do not overlap.” (col. 15, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s antenna such that wherein the second conductive strip segment and the first conductive strip segment are arranged on a flexible circuit substrate, wherein the flexible circuit substrate, the second conductive strip segment, and the sections of the first conductive strip segment parallel to the second conductive strip segment include a bend of substantially a right angle, in order to facilitate multi-band operation for communication diversity. 

Claim 9: As best understood, Wolf discloses the antenna of claim 1, wherein the first conductive strip segment and the second conductive strip segment comprise monopole antennas (see Fig. 52 reproduced above).


coupling a first end of a first conductive strip (L shaped) segment A (left side of 5206, Fig. 52 reproduced above) having a first length to a first end of a second conductive strip (inverted L shaped) segment B (right side of 5206) having a second length different from the first length (col. 5, ll. 60-67) (a skilled artisan would appreciate that a conductive strip segment on a PCB and a conductive strip-shaped slot on a PCB are interchangeable, i.e., they provide the same functionality when used as antennas); 
coupling a first end of a third conductive strip segment C to the first ends of the first conductive strip segment and the second conductive strip segment, wherein the third conductive strip segment has a third length less than both the first length and the second length (see Figs. 1-3 and col. 5, ll. 60-67) and is a specified fraction of the first length; and 
forming a connector for circuit ground 3904 (Fig. 42) at a second end of the third conductive strip segment. 
Wolf fails to expressly teach wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length.
However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the meander slot, the area of the slot, and the dimensions of the meander slot. The dimensions of the meander slot include, for example, the length and width of each slot segment, and the spacing between 
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas overlaps. The bandwidth and center frequency of each meander slot antenna can also be adjusted for different frequency bands, where the frequency spectrums of the bands do not overlap.” (col. 15, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s method such that wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length, thereby facilitating dual band performance for communication diversity. 

Claims 11 and 12: Wolf fails to expressly teach forming a plurality of turns in the first conductive strip segment to arrange a first section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a first side and arrange a second section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a second side; 

However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the meander slot, the area of the slot, and the dimensions of the meander slot. The dimensions of the meander slot include, for example, the length and width of each slot segment, and the spacing between slot segments. Meander slot antennas having different resonant frequencies and bandwidths can therefore be constructed by changing any one or more of these parameters.” (col. 5, ll. 53-59)
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas overlaps. The bandwidth and center frequency of each meander slot antenna can also be adjusted for different frequency bands, where the frequency spectrums of the bands do not overlap.” (col. 15, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s method to include forming a plurality of turns in the first conductive strip segment to arrange a first section of the first conductive strip segment to be 

Claim 13: Wolf fails to expressly teach arranging the first conductive strip segment and the second conductive strip segment on a flexible circuit substrate, wherein forming the plurality of turns in the first conductive strip segment includes forming the first and second sections of the first conductive strip segment to be coplanar with the second conductive strip segment on the flexible circuit substrate; and forming a bend of substantially a right angle in the flexible circuit substrate, the second conductive strip segment, and the first and second sections of the first conductive strip segment.
However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the meander slot, the area of the slot, and the dimensions of the meander slot. The dimensions of the meander slot include, for example, the length and width of each slot segment, and the spacing between slot segments. Meander slot antennas having different resonant frequencies and bandwidths can therefore be constructed by changing any one or more of these parameters.” (col. 5, ll. 53-59)
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s method to include arranging the first conductive strip segment and the second conductive strip segment on a flexible circuit substrate, wherein forming the plurality of turns in the first conductive strip segment includes forming the first and second sections of the first conductive strip segment to be coplanar with the second conductive strip segment on the flexible circuit substrate; and forming a bend of substantially a right angle in the flexible circuit substrate, the second conductive strip segment, and the first and second sections of the first conductive strip segment, in order to facilitate multi-band operation for communication diversity. 

Claim 16: Wolf discloses the method of claim 10, including coupling the first ends of the first, second, and third conductive strip segments to a drive node 5212 (Fig. 52 reproduced above) of a wireless communication circuit (on 5210) of the external medical communicator and operating the wireless communication circuit without an antenna impedance matching circuit (no impedance matching circuit is taught in the Fig. 53 embodiment of Wolf; hence, a skilled artisan would recognize that an impedance matching circuit isn’t used).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (cited above) in view of “Chiu” (US 2010/0060528).
Claim 3: Wolf discloses the antenna of claim 1, wherein the first conductive strip segment 5206 (Fig. 52) includes a plurality of turns so that a first section of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment on a first (top) side. 
Tsai fails to expressly teach a second section of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment on a second side.
Chiu discloses wherein the first conductive strip segment 31 (Fig. 3 reproduced below) includes a plurality of turns so that a first section 1 of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment 32 on a first (upper) side and a second section 2 of the first conductive strip segment 31 is arranged to be substantially parallel to the second conductive strip segment 32 on a second (lower) side.

    PNG
    media_image2.png
    536
    684
    media_image2.png
    Greyscale

Chiu teaches a miniature dual frequency antenna formed without increasing volume [¶ 4] [¶ 8]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Wolf’s antenna such that a second section of the first 

Claim 5: Wolf fail to expressly teach wherein a first portion of the first conductive strip segment and a first portion of the second conductive strip segment are coplanar in a first plane, and a second portions of the first conductive strip segment and a second portion of the second conductive strip segment are coplanar in a second plane, wherein the second plane is substantially orthogonal to the first plane.
However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the meander slot, the area of the slot, and the dimensions of the meander slot. The dimensions of the meander slot include, for example, the length and width of each slot segment, and the spacing between slot segments. Meander slot antennas having different resonant frequencies and bandwidths can therefore be constructed by changing any one or more of these parameters.” (col. 5, ll. 53-59)
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas overlaps. The bandwidth and center frequency of each meander slot antenna can also be adjusted for different frequency bands, where the frequency spectrums of the bands do not overlap.” (col. 15, last para.)
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (cited above) in view of “Nghiem” (US 2013/0009839) and “Jo” (US 7079079). 
Claim 6: Wolf fails to teach wherein the first conductive strip segment and the third conductive strip segment are sized for communication in a medical implant communication service (MICS) extended frequency band, and the second conductive strip segment and the third conductive strip segment are sized for communication in a short range device (SRD) or a North American industrial, scientific, and medical (ISM) frequency band.
Nghiem discloses a multi-band antenna 310 (Figs. 3A-3B) having segments 360A-360D that are sized for communication in a medical implant communication service (MICS) extended frequency band, and in a short range device (SRD) or a North American industrial, scientific, and medical (ISM) frequency band.
Nghiem teaches [¶ 28] “[i]n an example, the multi-band planar antenna 310 can be configured to provide multiple usable ranges of operating frequencies, such as including a first operating frequency range 382A centered just above about 400 MHz (e.g., including a Medical Implant Communications Service (MICS) frequency range), a second operating frequency range 382B centered just above 900 MHz (e.g., including a first Industrial, Scientific, and Medical (ISM) band), a third operating frequency 
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern.” (col. 1, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s antenna such that wherein the first conductive strip segment and the third conductive strip segment are sized for communication in a medical implant communication service (MICS) extended frequency band, and the second conductive strip segment and the third conductive strip segment are sized for communication in a short range device (SRD) or a North American industrial, scientific, and medical (ISM) frequency band, thereby achieving communication diversity and tuned antenna operational parameters. 

Allowable Subject Matter
Claims 7, 8, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, none of the prior art shows, teaches or fairly suggests the features of a fourth conductive strip segment for electrical coupling to a second drive node of the wireless communication 
Claim 8 depends therefrom. 
Regarding claim 14, none of the prior art shows, teaches or fairly suggests the features of coupling a fourth conductive strip segment to the first end of the third conductive strip segment, wherein the fourth conductive strip segment has a fourth length less than the first length or the second length and is configured to provide a third specified operating frequency range at or near a resonance mode of a higher order than a fundamental resonance mode corresponding to the fourth length plus the third length.
Regarding claim 15, none of the prior art shows, teaches or fairly suggests the features of coupling the second end of the third conductive strip segment to a ground plane of the external medical communicator; and electrically shielding a connection to the antenna with the ground plane to form a monopole antenna. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Luis et al. (US 2014/0266917), ¶ [0002], ¶ [0006], Figs. 1-3. 
Ridgeway (US 2011/0122043), ¶ [0003], Fig. 2. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN Z ISLAM/Examiner, Art Unit 2845